              Case 2:17-cr-00232-JAM Document 405 Filed 12/01/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-232 JAM
11
                                   Plaintiff,            ORDER SEALING DOCUMENTS AS SET FORTH
12                                                       IN GOVERNMENT’S NOTICE
                            v.
13
     ERAN BUHBUT,
14
                                  Defendant.
15

16

17          Pursuant to Local Rule 141(b) and based upon the representations contained in the government’s
18 Request to Seal, IT IS HEREBY ORDERED that the government’s sentencing motion pertaining to

19 defendant Eran Buhbut, and government’s Request to Seal shall be SEALED until further order of this

20 Court.

21          It is further ordered that access to the sealed documents shall be limited to the government and
22 counsel for the defendant.

23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

25 the government’s request, sealing the government’s motion serves a compelling interest. The Court

26 further finds that, in the absence of closure, the compelling interests identified by the

27 / / /

28 / / /


      ORDER SEALING DOCUMENTS AS SET FORTH IN             1
      GOVERNMENT’S NOTICE
              Case 2:17-cr-00232-JAM Document 405 Filed 12/01/20 Page 2 of 2

 1 government would be harmed. In light of the reasons stated in the government’s request to seal and the

 2 public filing of its notice to seal, the Court further finds that there are no additional alternatives to

 3 sealing the government’s motion that would adequately protect the compelling interests identified by the

 4 government.

 5

 6
     DATED: November 30, 2020                                  /s/ John A. Mendez
 7
                                                               THE HONORABLE JOHN A. MENDEZ
 8                                                             UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN              2
      GOVERNMENT’S NOTICE
